DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-24, 29-31, 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0092739 A1 (“Oami”) in view of US 2014/0003661 A1 (“Kwon”) in further view of US 2015/0154447 A1 (“Wilson”).     
Regarding claim 21, Oami discloses a method comprising: processing images from an imaging device (e.g. see camera video in Fig. 1) to determine previous positions of a subject (e.g. see tracking information related to the previous frame in S83, paragraph [0159], e.g. see tracking information includes position of a tracked object, information related to the motion model of the object, and the like, and may include past positions of the object, e.g. see at least paragraphs [0055]); obtaining motion information of the subject (e.g. see tracking information related to the previous frame in S83, paragraph [0159], e.g. see tracking information includes position of a tracked object, information related to the motion model of the object, and the like, and may include past positions of the object, e.g. see at least paragraphs [0055]) from one or more sensors associated with the subject (e.g. see camera video in Fig. 1, e.g. see motion 
Although Oami discloses determining a predicted position of the subject from the motion information of the subject, and the previous positions of the subject, it is noted Oami differs from the present invention in that it fails to particularly disclose obtaining motion information of the imaging device; determining a predicted position from the motion information of the imaging device. Kwon however, teaches obtaining motion information of the imaging device (e.g. see motion sensor 20 in Fig. 1, e.g. see at least paragraph [0022]); determining a predicted position from the motion information of the imaging device (e.g. see predicting a position of the target object in the current frame based on the camera motion data obtained by sensing camera’s motion, e.g. see at least paragraph [0035]). 

	Further, although Oami discloses obtaining motion information of the subject from one or more sensors associated with the subject, it is noted Oami differs from the present invention in that it fails to particularly disclose one or more sensors physically attached to the subject. 	Wilson however, teaches one or more sensors physically attached to the subject (e.g. see motion features measured by sensors on mobile device 402 in Fig. 4, e.g. see at least paragraph [0054]; and see mobile device 402 correspond to any piece of equipment worn by the user 412, for example a wristwatch, paragraph [0057]). 
 Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Oami, Kwon and Wilson before him/her, to incorporate Wilson into the object tracking apparatus, object tracking system, object tracking method, display control device, object detecting device, and computer-readable medium of Oami as modified by Kwon in order to allow a recursive nature of the computation in the image in real time, thus avoiding the need to track discrete objects, enable correlating image and device motion for the purposes of locating the device to match image motion directly as a pattern of image motion provides discriminative power to robustly detect the device or user or enable making fewer assumptions about appearance of the device or user to extend a range of applicability of the approach with fewer complexes, more robust and ultimately more useful. 
Regarding claim 23, Oami discloses further comprising: determining a second predicted position of the subject subject (e.g. see the loop in Fig. 8 from S90 back to S81 for another predicting the position of the object, e.g. see setting a searching area for an object on the current frame using the tracking information in S84, paragraph [0160], e.g. see predicting the position of the object on the current frame on the basis of tracking information including the corresponding tracking result related to the previous frame and setting a searching area within which the object is searched for using the predicted position, e.g. see at least paragraph [0084]) from any of the motion information of the imaging device, the motion 
Regarding claim 24, Oami discloses a method comprising: determining a predicted location at which a subject is estimated to appear in a subsequent image (e.g. see setting a searching area for an object on the current frame using the tracking information in S84, paragraph [0160], e.g. see predicting the position of the object on the current frame on the basis of tracking information including the corresponding tracking result related to the previous frame and setting a searching area within which the object is searched for using the predicted position, e.g. see at least paragraph [0084]) according to information from previous images and motion information of the subject (e.g. see tracking information 
Although Oami discloses determining a predicted location at which a subject is estimated to appear in a subsequent image according to information from previous images and motion information of the subject, it is noted Oami differs from the present invention in that it fails to particularly disclose determining a predicted location according to motion information of an imaging device. Kwon however, teaches determining a predicted location according to motion information of an imaging device (e.g. see predicting a position of the target object in the current frame based on the camera motion data obtained by sensing camera’s motion, e.g. see at least paragraph [0035]).
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Oami and Kwon before him/her, to modify the object tracking apparatus, object tracking system, object tracking method, 
Further, although Oami discloses determining motion information of the subject from one or more sensors associated with the subject, it is noted Oami differs from the present invention in that it fails to particularly disclose one or more sensors physically attached to the subject. Wilson however, teaches one or more sensors physically attached to the subject (e.g. see motion features measured by sensors on mobile device 402 in Fig. 4, e.g. see at least paragraph [0054]; and see mobile device 402 correspond to any piece of equipment worn by the user 412, for example a wristwatch, paragraph [0057]). 
 Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Oami, Kwon and Wilson before him/her, to incorporate Wilson into the object tracking apparatus, object tracking system, object tracking method, display control device, object detecting device, and computer-readable medium of Oami as modified by Kwon in order to allow a recursive nature of the computation in the image in real time, thus avoiding the need to track discrete objects, enable correlating image and device motion for the purposes of locating the device to match image motion directly as a pattern of image motion provides discriminative power to robustly detect the device or user or enable making fewer assumptions about appearance of the device or user to extend a range of applicability of the approach with fewer complexes, more robust and ultimately more useful. 
Regarding claim 29, Oami further discloses further comprising: obtaining the previous images of the subject with the imaging device (e.g. see receive a camera video from a camera 20 in S81, e.g. see at least paragraph [0157]), wherein the information from the previous images includes previous positions of the subject (e.g. see detection result, paragraph [0162], e.g. see detection result includes information indicating the position of the target, the size of the target, information indicating a rectangle circumscribing a region in a frame of a video, e.g. see at least paragraphs [0048]-[0049], which are used to generate tracking results of past several frames that indicate object positions, e.g. see at least paragraphs [0086]-[0087]).  
Regarding claim 30, Oami further discloses wherein predicted location is determined (e.g. see setting a searching area for an object on the current frame using the tracking information in S84, 
Regarding claim 31, although Oami discloses wherein the predicted location is determined (e.g. see setting a searching area for an object on the current frame using the tracking information in S84, paragraph [0160], e.g. see predicting the position of the object on the current frame on the basis of tracking information including the corresponding tracking result related to the previous frame and setting a searching area within which the object is searched for using the predicted position, e.g. see at least paragraph [0084]) according to the visual motion estimate of the subject (e.g. see motions of each object, e.g. see paragraph [0085]), and a subject motion estimate based on the motion information of the subject (e.g. see motion model, e.g. see paragraphs [0086]-[0087]; also see motion model, e.g. see at least paragraphs [0109]-[0110], [0145], [0165]), it is noted Oami differs from the present invention in that it fails to particularly disclose the predicted location is determined according to an imaging device motion estimate based on the motion information of the imaging device. Kwon however, teaches predicted location is determined according to an imaging device motion estimate based on the motion information of the imaging device (e.g. see predicting a position of the target object in the current frame based on the camera motion data obtained by sensing camera’s motion, e.g. see at least paragraph [0035]). The motivation above in the rejection of claim 24 applies here.   
Regarding claim 34, Oami further discloses wherein the motion information of the subject includes position information of the subject (e.g. see motion model, e.g. see at least paragraphs [0109]-[0110], [0145], [0165]) relative to real space (e.g. see capturing space, e.g. see at least paragraph [0067]). 
Regarding claim 35, Oami further discloses wherein the predicted location is determined (e.g. see setting a searching area for an object on the current frame using the tracking information in S84, 
Regarding claim 36, Oami in view of Kwon further teaches wherein the motion information of the imaging device is obtained from one or more sensors associated with the imaging device (Kwon: e.g. see motion sensor 20 in Fig. 1, e.g. see at least paragraph [0022]).  The motivation above in the rejection of clam 24 applies here.   
Regarding claim 37, Oami in view of Kwon further teaches wherein the one or more sensors associated with the imaging device includes a gyroscope (Kwon: e.g. see motion sensor 20 in Fig. 1, e.g. see at least paragraph [0022]).  The motivation above in the rejection of claim 24 applies here. 
Regarding claim 38, Oami in view of Kwon further teaches wherein the motion information of the imaging device includes position information and orientation information of the imaging device (Kwon: e.g. see motion sensor includes one or more of an acceleration sensor, gyroscope sensor or a magnetic sensor and see camera motion data represents rotation or translation of the camera, and indicates an angle, a pose, or a translation speed of the camera, e.g. see paragraphs [0022], [0024]) relative to real space (Kwon: e.g. see coordinate, e.g. see at least paragraph [0023]). The motivation above in the rejection of claim 24 applies here. 
Regarding claim 39, Oami in view of Kwon further teaches wherein the motion information of the imaging device includes an imaging device motion estimate of the imaging device (Kwon: e.g. see motion data includes at least one of translation acceleration, a translation direction and an angle of the camera, e.g. see at least paragraph [0022]). The motivation above in the rejection of claim 24 applies here.   
Claims 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0092739 A1 (“Oami”) in view of US 2014/0003661 A1 (“Kwon”) in further view of US 2015/0154447 A1 (“Wilson”) in further view of US 2013/0058525 A1 (“Sugio”).

Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Oami, Kwon, Wilson and Sugio before him/her, to incorporate Sugio into the object tracking apparatus, object tracking system, object tracking method, display control device, object detecting device, and computer-readable medium of Oami as modified by Kwon and Wilson in order to provide an object tracking device that can highly accurately track a target object at high speed even though the size of the target object is changed by zooming. 
Regarding claim 26, Oami in view of Sugio further teaches further comprising: determining a size of the region of interest (Sugio: e.g. see search region setting unit 9 in Fig. 2, e.g. see paragraphs [0074]-[0075]; for example, search region size is determined according to zoom as illustrated in Figs. 3B and 4B).  The motivation above in the rejection of claim 25 applies here. 
Regarding claim 27, Oami in view of Sugio further teaches wherein determining the size of the region of interest includes any of increasing the size of the region of interest and decreasing the size of the region of interest relative to a previous region of interest corresponding to a previous image (Sugio: e.g. see search region setting unit 9 in Fig. 2, e.g. see paragraphs [0074]-[0075]; for example, search region size is increased according to zoom as illustrated in Fig. 4B). The motivation above in the rejection of claim 25 applies here. 
. 
Claims 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0094184 A1 (“Gao”) in view of US 2015/0154447 A1 (“Wilson”).
Regarding claim 40, Gao discloses an imaging system comprising: a platform movable in real space (e.g. see electronic device 102 in Fig. 1, e.g. see examples of electronic device 102 include smart phones, tablet devices, UAVs, etc., paragraph [0032]); an imaging device in communication with the platform (e.g. see image sensor(s) 104 and optical system(s) 106 in Fig. 1) and configured to capture successive image frames that form a video (e.g. see video, e.g. see at least paragraph [0036]); and  a tracking system configured to maintain a subject in the successive image frames (e.g. see object tracker 116 in Fig. 1) by locating a region of interest for a subsequent image frame (e.g. see obtain tracking information such as tracking region, bounding region, bounding box, region of interest (ROI), etc., e.g. see at least paragraph [0041]) at a predicted frame location of the subject based on  any of previous positions of the subject (e.g. see location information corresponding to a tracked object that is tracked in one or more image frames, e.g. see at least paragraphs [0041]-[0043]), motion information of the imaging device (e.g. see motion data sensed by the motion sensor(s), e.g. see at least paragraphs [0044]-[0045]) and motion information of the subject (e.g. see object motion, e.g. see at least paragraphs [0042]-[0043]) from one or more sensors associated with the subject (e.g. see image sensor(s) 104 in Fig. 1, e.g. see at least paragraph [0036]), and by processing the region of interest to locate the subject in a future image frame (e.g. see object tracker 116 may utilize one or more features (e.g., feature vectors) extracted form the current frame tracking region to determine a corresponding subsequent frame tracking region, e.g. see at least paragraph [0043]).   
Although Gao discloses motion information of the subject from one or more sensors associated with the subject, it is noted Gao differs from the present invention in that it fails to particularly disclose one 
 Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Gao and Wilson before him/her, to incorporate Wilson into the systems and methods for performing automatic zoom of Gao in order to allow a recursive nature of the computation in the image in real time, thus avoiding the need to track discrete objects, enable correlating image and device motion for the purposes of locating the device to match image motion directly as a pattern of image motion provides discriminative power to robustly detect the device or user or enable making fewer assumptions about appearance of the device or user to extend a range of applicability of the approach with fewer complexes, more robust and ultimately more useful. 
Response to Arguments
Applicant's arguments filed 12/1/21 have been fully considered but they are not persuasive.
Applicant asserts on page 7 of the Remarks that Oami, Kwon and Wilson do not teach “…obtaining motion information of the subject from one or more sensors physically attached to the subject…” because Wilson is “silent regarding the mobile device 402 being physically attached to the subject.”
However, the examiner respectfully disagrees. It is noted that Fig. 4 of Wilson shows the mobile device 402 is carried and manipulated with a hand and further teaches that mobile device 402 correspond to any piece of equipment worn by the user 412, for example a wristwatch (see at least paragraph [0057]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Qian et al., US 2019/0096069 A1, discloses systems and methods for visual target tracking 
Beard et al., US 2017/0300759 A1, discloses automated multiple target detection and tracking system
Doyle et al., US 9696404 B1, discloses real-time camera tracking system using optical flow feature points
Merler et al., US 9177229 B2, discloses Kalman filter approach to augment object tracking 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485